Exhibit 10.5
 
BROOKDALE SENIOR LIVING INC.
AMENDMENT NO. 2 TO
SEVERANCE PAY POLICY
TIER I


THIS AMENDMENT NO. 2 TO SEVERANCE PAY POLICY, TIER I (this "Amendment") is
adopted as of August 3, 2015, by Brookdale Senior Living Inc., a Delaware
corporation (the "Company").


WHEREAS, effective August 6, 2010, the Company adopted the Brookdale Senior
Living Inc. Severance Pay Policy, Tier I, for the benefit of a select group of
management and highly compensated employees of the Company who are eligible to
participate as described therein, and effective April 23, 2015, the Company
adopted Amendment No. 1 to the Brookdale Senior Living Inc. Severance Pay
Policy, Tier I to increase the benefits payable thereunder in the case of
certain terminations of certain employees' employment from the Company (as
amended, the "Policy"); and


WHEREAS, the Company desires to amend the Policy to make certain changes
thereto.


NOW, THEREFORE, effective as of the date first above written, the Company hereby
amends the Policy as follows:


1.            Section 2 is amended and restated in its entirety to provide as
follows:
"Section 2.                 Eligible Employees
 The Policy is applicable to each of those employees of the Company and its
Subsidiaries, other than the Company's Chief Executive Officer, who (i) is an
officer of the Company with a title of Division President or Executive Vice
President or higher and is designated by the Board or the Compensation Committee
of the Board as a Designated Officer ("Designated Officer") and (ii) is an
officer of the Company with a title of Division President or Executive Vice
President or higher and is not designated by the Board or the Compensation
Committee of the Board as a Designated Officer (the "Other Eligible
Employees").  For purposes of the Policy, all Designated Officers and Other
Eligible Employees shall be referred to herein as "Eligible Employees."  Subject
to Section 20 of the Policy, the Board or the Compensation Committee of the
Board may from time to time designate or remove officers of the Company as
Designated Officers by written resolution, which designation or removal shall be
communicated to such officer(s).
2.            All references in the Policy to the term "Executive Committee
Member" shall be replaced with the term "Designated Officer".




[Remainder of page is left blank intentionally]
1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date first written above.





 
BROOKDALE SENIOR LIVING INC.
                 
By:
/s/ T. Andrew Smith
 
Name:
T. Andrew Smith
 
Title:
Chief Executive Officer

 
 

 
Signature Page to Amendment No. 2 to Severance Pay Policy, Tier I